Appeal by an employer and its carrier, the State Insurance Fund, from a decision and award of the Workmen’s Compensation Board allowing compensation to claimant. The issue raised is one of insurance coverage. The employer, as an educational institution, was exempt from the requirements of the Workmen’s Compensation Law but elected to come within it and obtained an insurance policy. After the policy had been in effect for some years an indorsement was added thereto withdrawing coverage for “Pro-*918lessors, Teachers or Professional Employees engaged in teaching capacities ”. Coverage for clerical employees and all other employees was continued. Prior to September, 1951, claimant was employed as a clerk by the Brooklyn Law School, the employer herein. Thereafter she obtained another position, but during examination periods at the law school she was hired to proctor examinations in the evening hours at the rate of $3 for a two-hour examination and $4 for a three-hour examination. After proetoring an examination and while carrying some examination papers she fell downstairs and received severe injuries. The sole question is whether her work as a proctor brought her within the exception to the policy. We do not think that such work made her a professional employee in the teacher class as a matter of law. There is proof that other clerks of the employer proctored examinations. In addition the salaries of proctors, including that of claimant, were listed on the payrolls of the employer from which an audit was made by the carrier. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.